DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a compound comprising a substituted cardanol, or a curable composition comprising the compound.
Group II, claim(s) 11-13, drawn to a process for preparing a curing agent.
Group III, claim(s) 14 and 16, drawn to a process for preparing an article or a material.

Group V, claim(s) 18, drawn to an electronic device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of the compound of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Balgude et al. (Balgude et al., “Synthesis and characterization of cardanol based reactive polyamide for epoxy coating application”, Progress in Organic Coatings, 2017, vol. 104, p. 250-262). Balgude teaches a cardanol based reactive polyamide that is 
    PNG
    media_image1.png
    263
    763
    media_image1.png
    Greyscale
 (p. 253), which reads on a compound comprising a substituted cardanol, wherein the substituted cardanol comprises a hydrocarbon chain substituted with at least one group comprising at least one amide group and at least one amino-functional group comprising an active hydrogen linked to an amine group, and the substituted cardanol comprises an aromatic ring substituted with at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine as claimed.
Alan Hoover on 07/31/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 and 16-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balgude et al. (Balgude et al., “Synthesis and characterization of cardanol based reactive polyamide for epoxy coating application”, Progress in Organic Coatings, 2017, vol. 104, p. 250-262).
Regarding claim 1, Balgude teaches a cardanol based reactive polyamide that is 
    PNG
    media_image1.png
    263
    763
    media_image1.png
    Greyscale
 (p. 253), which reads on a compound comprising a substituted cardanol, wherein the substituted cardanol comprises a hydrocarbon chain substituted with at least one group comprising at least one amide group and at least one amino-functional group comprising an active hydrogen linked to an amine group, and the substituted cardanol comprises an aromatic ring substituted with at least one group comprising at least one amino-functional group comprising an active hydrogen linked to an amine as claimed.

    PNG
    media_image1.png
    263
    763
    media_image1.png
    Greyscale
 (p. 253), which reads on the limitation wherein a group of the at least one amino-functional group substituted on the hydrocarbon chain and the at least one amino-functional group substituted on the aromatic resin comprises a secondary amine as claimed.
Regarding claim 3, Balgude teaches a cardanol based reactive polyamide that is 
    PNG
    media_image1.png
    263
    763
    media_image1.png
    Greyscale
 (p. 253), which reads on the limitation wherein each group comprising an active hydrogen linked to an amine group further comprises an alkyl group or an aryl group as claimed.
Regarding claim 4, Balgude teaches curing a coating comprising a mixture of a cardanol based polyamide and diglycidylether of bisphenol-A, wherein the cardanol 
    PNG
    media_image1.png
    263
    763
    media_image1.png
    Greyscale
 (p. 253), which means that at least one of the -NH2 groups and/or the –NH- groups of Balgude’s cardanol based reactive polyamide reacted with glycidyl ether groups of Balgude’s diglycidylether of bisphenol-A, which formed at least one ether group, which reads on the limitation wherein one or more of the at least one amino-functional group substituted on the hydrocarbon chain and the at least one amino-functional group substituted on the aromatic ring further comprises at least one ether group as claimed.
Regarding claim 5, Balgude teaches a free film that is prepared by curing a casted film comprising a coating solution comprising a mixture of a cardanol based polyamide and an epoxy resin (p. 252) that is diglycidylether of bisphenol-A, wherein the cardanol based polyamide is a curing agent of the diglycidylehter of bisphenol-A (p. 251), wherein the cardanol based polyamide is a cardanol based reactive polyamide that is 
    PNG
    media_image1.png
    263
    763
    media_image1.png
    Greyscale
 (p. 253), wherein the cured free film has an overall gel content in the range of 94-97% (p. 258), which means that means that multiple -NH2 groups and/or the –NH- groups of Balgude’s cardanol based reactive polyamide reacted with glycidyl ether groups of Balgude’s diglycidylether of bisphenol-A, which formed multiple ether groups, which reads on the limitation wherein the group further comprising at least one ether group comprises a polyether segment as claimed.
Regarding claims 6-7, Balgude teaches a mixture of the cardanol based polyamide and diglycidylether of bisphenol-A, wherein the cardanol based polyamide is a curing agent for the diglycidylether of bisphenol A (p. 251-252.), which reads on a curable composition comprising the compound of claim 1 and an amine reactive resin as claimed, wherein the amine reactive resin is an epoxy resin as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/           Primary Examiner, Art Unit 1767